Citation Nr: 1339637	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  09-47 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of allergic reaction to penicillin.

2.  Entitlement to service connection for pain and swelling of the hands and feet.

3.  Entitlement to service connection for bilateral pes planus.

4.  Entitlement to service connection for stomach problems.

5.  Entitlement to service connection for residuals of eye injury.

6.  Entitlement to service connection for ear problems.

7.  Entitlement to an initial compensable rating for hemorrhoids.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to September 1957.

This matter comes before the Board from a January 2009 rating decision from the RO in St. Paul, Minnesota which granted service connection for hemorrhoids and assigned an initial noncompensable rating and denied service connection for the remaining enumerated issues.  The Board notes that the Veteran initiated an appeal with a denial of entitlement to service connection for urethritis by filing a Notice of Disagreement (NOD) with this denial in February 2009, but specifically withdrew this issue in the VA Form I-9 substantive appeal filed in November 2009.  Thus this issue is not before the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that remand of the entire appeal is necessary to afford adequate development of all the issues on appeal.  Of note, the Veteran submitted a supplemental claim in April 2008 requesting the VA obtain records from the VA medical center (VAMC) in Shreveport, Louisiana.  The only records from this VAMC obtained were a few pages submitted by the Veteran and pertained only to eye treatment between September 2007 and June 2009.  Review of the claims file and all the electronic records for the Veteran disclose no further treatment records from this VAMC.  As such records could potentially pertain to all the issues on appeal, it is necessary to obtain these records.  See Bell v. Derwinski, 2 Vet. App. 611  (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Regarding the increased rating claim for the hemorrhoid disorder, the Veteran has alleged that his symptoms are more severe than currently evaluated and has argued that a VA examination should be scheduled to assess the current severity of his hemorrhoids.  Given that he has described symptoms of possibly worsening hemorrhoids in his November 2009 substantive appeal and given the evidence in the claims folder of treatment for episodes of GI bleeding, the Board finds that a VA examination should be scheduled to address the severity of the hemorrhoids. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain any relevant VA treatment records from the VAMC in Shreveport, Louisiana, or any other VA facility that may have treated the Veteran, which are not of record, and associate those documents with the claims file.

2.  Thereafter following the completion of the above, the Veteran should be scheduled for an examination of his hemorrhoids.  The claims folder should be made available to the examiner for review in conjunction with the examination.  Internal and external hemorrhoids should be described in detail.  The examiner should report if the hemorrhoids are large or thrombotic, irreducible, or have excessive redundant tissue evidencing frequent recurrence.  

3.  If any additional evidence is received pursuant to the above actions, or is otherwise submitted, which reflects that further development is necessary to adjudicate any of the enumerated claims for service connection, the AOJ should undertake any further development deemed necessary prior to further adjudication of the service connection claims, including scheduling any VA examinations to ascertain whether service connection is warranted for any of the disorders for which service connection is claimed.  

4.  Thereafter the AOJ should reajudicate the claims on appeal.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



